Citation Nr: 1550332	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2015 the Board remanded this matter for additional development and to clarify whether he desired a hearing before a member of the Board.  The case is now returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board remanded this matter in January 2015 to clarify whether the Veteran still desired a hearing, the Veteran sent a letter in April 2015 that requested a video conference hearing before a Member of the Board.  Such a hearing was scheduled for August 2015, but due to reasons establishing good cause, the Veteran canceled.  In October 2015, he was sent a hearing clarification letter requesting that he again clarify whether he still desired a hearing, and clarify the kind of hearing he desired.  The letter pointed out to him that he had 30 days to respond and in the event that no response was returned in 30 days, the Board would use his previous request to schedule the hearing.  The Veteran failed to respond to this letter before the expiration of the 30-day response period.  Thus the Board shall rely upon his April 2015 statement that specifically requested a videoconference hearing before a member of the Board.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the AOJ to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

